UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 9, 2010 (November 9, 2010) CHESAPEAKE MIDSTREAM PARTNERS, L.P. (Exact name of Registrant as specified in its Charter) Delaware 001-34831 80-0534394 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) rand Boulevard, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 935-1500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 Results of Operations and Financial Condition. On November 9, 2010, Chesapeake Midstream Partners, L.P. issued a press release reporting its financial results for the 2010 third quarter and an outlook for the twelve months ended on June 30, 2011.The press release also provided information for accessing the related conference call.A copy of this press release is attached as Exhibit 99.1 to this Current Report. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See "Index to Exhibits" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHESAPEAKE MIDSTREAM PARTNERS, L.P. By:Chesapeake Midstream GP, L.L.C., its general partner By: /s/ DAVID C. SHIELS David C. Shiels Chief Financial Officer Dated: November 9, 2010 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Midstream Partners, L.P. press release dated November 9,2010 – Third quarter financial results and outlook
